Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 been considered by the examiner.
Oath/Declaration
Oath/Declaration has not been submitted by Applicant. For the Application to be deemed allowable, an Oath/Declaration form would be needed. Therefore, Applicant should submit this document.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Trupke et al. WO 2011/017772 (Provided by Applicant; Hereinafter Trupke; Copy Provided by Examiner).
Regarding claim 1, Trupke teaches a method of detecting cracks in a semiconductor substrate comprising: directing light onto a semiconductor substrate (Fig. 3A; Claims 1-3, 6), the semiconductor substrate being in a relaxed state (Claims 2, 6; the semiconductor material is substantially planar; From claim 6: “wherein step (b) comprises acquiring two or more images, wherein said light is generated and guided so as to propagate laterally through said substantially planar semiconductor material in two or more directions.”); 
collecting at least a portion of the light returned from the semiconductor substrate (Claims 1, 3);
forming an image of at least a portion of the semiconductor substrate from the light returned from the semiconductor substrate (Claims 1, 3); 
comparing the formed image of at least a portion of the semiconductor substrate with a reference to identify anomalies in the substrate (Page 7, lines 12-23); and 
identifying a crack, if any, from among the identified anomalies (Claims 1, 3).
Regarding claim 2, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 further comprising forming an image of substantially an entirety of a major surface of the semiconductor substrate at one time (Page 7, lines 41-43).
Regarding claim 3, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 further comprising forming an image of between 25% and 50% of the substrate at one time (Page 7, lines 18-20).
Regarding claim 4, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 wherein the light directed on to the semiconductor substrate is broadband light and the image formed from light returned from the semiconductor substrate is monochromatic (Page 6, lines 23-27).
Regarding claim 5, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 wherein the light directed on to the semiconductor substrate is broadband light and the image formed from light returned from the semiconductor substrate includes a representation of the semiconductor substrate in at least two distinct wavelengths (Page 6, lines 23-27).
Regarding claim 6, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 wherein the light directed on to the semiconductor substrate is infrared light and the image formed from the light returned from the semiconductor substrate represents substantially only infrared light returned from the semiconductor substrate (Fig. 3A; Page 2, lines 18-20; Page 6, lines 23-27).
Regarding claim 7, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 wherein the reference against which the formed image is compared is selected from the group consisting of: a statistical model of at least a portion of the substrate, the statistical model establishing an acceptable level of quality for the at least a portion (Page 7, lines 18-23).
Regarding claim 8, Trupke further teaches the method of detecting cracks in a semiconductor substrate of claim 1 wherein the reference against which the formed image is compared is selected from the group consisting of: another formed image that is nominally the same as the formed image under assessment; and another formed image of the same portion of the semiconductor substrate, the one formed image being captured in a stressed state and the other being captured in a relaxed state (Page 7, lines 18-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortner et al. US 2012/0307236 - The method involves introducing infrared light into an edge surface (33) of a semiconductor substrate (3).
Janssens et al. US 2011/0123091 - A weighted image is generated by fussy weighing or threshold filtering of inspection image of a semiconductor substrate.
Gomi US 2010/0271633 - The examination apparatus has energy source device (10) to supply semiconductor substrate (100) with excitation energy (Er) to cause luminescence in substrate.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867